10

11

12

13

14

is

© 16

1?
18
19
20
al
22
2
24
25

26

27.

28

 

 

rE OCT 18 2019

; fo ee anppmenerte met ppenemrerraimmreea

CLEPK US DISTRICT COURT

T OF CALIFORNIA
jgoutnean DISTIC DEPUTY

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

(MAGISTRATE JUDGE WILLIAM V. GALLO)

 

 

 

 

UNITED STATES OF AMERICA, MAG. CASE NO. 19MJ4009-WVG
Plaintiff, | _ ORDER TO ALLOW A MATERIAL
, IWITNESS VIDEOTAPED ,
Vv. | [DEPOSITION
PAULETTE LEDESMA,
Defendant.
ORDER

Pursuant to the motion of Material Witness Felix Cabanas-Jaimes (the
“Material Witness”), by and through his attorney, Stacey A. Kartchner, by
appearance of the parties and their respective counsel, and GOOD CAUSE.
APPEARING THEREFORE, IT IS HEREBY ORDERED THAT:
ji!

// i

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
OL.
19MJ4009-WVG

ee

 
10
1a
12
413
14
15
16
1?
18
19
20
21

22

23

| 24

45

26 |

27

28

 

 

IL Unless the Material Witness is previously released from the custody of
both the U.S. Marshal and the United States Border Patrol, the Material Witness shall
be deposedon_ Alov. (‘S, 2007 at fo. p>o.m. The deposition will be held
at the U.S. Attorney's Office located at 880 Front Street, Fifth Floor, San Diego,
California. An employee of the U.S. Attorney's Office shall serve as the digital disk
recorder/video camera operator, |

2 All parties, meaning the United States and the Defendant, shall attend
the material witness deposition, ‘The arresting agency shall bring the Material
Witness to the deposition and remain present during the proceeding. Ifthe Defendant
is in custody, she shall be brought separately to each respective deposition and a
Marshal shall remain present during the proceeding. —

3. The United States Attorney's Office (“U.S. Attorney’s Office”) shall
provide a videotape operator (“operator”) and, if necessary, arrange for a federally
court-certified interpreter, or otherwise qualified interpreter (28 U.S.C. § 1827(2)), to
be present for the Material Witness. The cost of the interpreter for the Material
Witness shall be borne by the U.S. Attorney’s Office.

4. Ifa defendant(s), represented by counsel appointed under the Criminal
Justice Act (“CJA”) needs an interpreter independent of the Material Witness’
interpreter (if any), then defense counsel shall arrange for a federally court-certified

interpreter, or otherwise qualified interpreter (28 U.S.C. § 1827(2)), to be present.

ORDER TG ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
2.
19MJ4009-WV G

 
10
11
12
13
14
15
“46
17
‘18
19
20
a4
22
23
24
25
26

a7

28°

|| disk recorder, video camera, or other electronic device that records sound as well as

deposition to check for errors or omissions and to note any changes. Any errors,

| signed by the witness(es), delivered to the notary in a sealed envelope and filed in the

 

 

The cost of a separate interpreter for the Defendant(s) shall be paid with CJA funds.
Interpreters procured by Federal Defenders of San Diego, Inc. are paid with its funds.
5. The U.S. Attorney's Office shall arrange for a certified court reporter to
be present. The court reporter shall stenographically record the testimony, serve as a
notary, and preside at the deposition in accordance with Rule 28(a) of the Federal
Rules of Civil Procedure. The cost of the court reporter and transcript shall be borne

by the U.S. Attorney's Office.

6. The deposition shall be electronically video-recorded using a digital

visual images. At the conclusion of the deposition, on the record, the witness(es) or

any party may elect to have the witness(es) review the videotape record of the
omissions, or changes, and the reasons for making them, shall be stated in writing,

same fashion as described in Paragraph 17 below, unless the parties agree on the
record to a different procedure.

7. The digital disk recorder/video camera operator shall select and supply
all equipment required to record the deposition, and shall determine all matters of
staging and technique, such as number and placement of cameras and microphones,

lighting, camera angle, and background. The operator shall determine these matters

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
; 3. | .
19MJ4009-W¥G

 
10

42

12
13
14
‘15
16
17
18
19
20
. a1
22
23
24
25
26
27

28

‘the record.

 

 

in a manner that accurately reproduces the appearance of the witnesses and assures
clear reproduction of each witness’ testimony and the statements of counsel. The ~
witness, or any party to the action, may object on the record to the manner in which
the operator handles any of these matters. Any objections shall be considered by the
Court in ruling on 1 the admissibility of the video recording. All such objections shall
be deemed waived unless made promptly after the objector knows, or ‘had reasonable
grounds to know, of the basis for such objections.

8, The deposition shall be recorded in a fair, impartial, and objective
manner. The video equipment shall be focused on the witness; however, the operator
may, when necessary or appropriate, focus upon charts, photographs, exhibits, or like] _
material being shown to the witness. |

9. Before examination of the witness begins, the Assistant US. Attorney
shall state on the record: (a) his/her name; (b) the date, time, and place of the |
deposition; (c) the name of the witness; and (d) the identity of the parties and the
names of all persons present in the deposition room. The court reporter shal| then
swear the witness on the record. Prior to any counsel beginning an examination of

the witness, that counsel shall identify himself/herself and his/her respective client on

10. Once the deposition begins, the operator shall not stop the videotape

recorder until the deposition concludes, except that any party or the witness may —

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
-4.
19MJ4009-WVG

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23,

24

25

26

27

28

 

 

request a brief'recess, which request will be honored unless another party objects and
specifies a good faith basis for the objection on the record. Each time the recording
is stopped, the operator shall state on the record the time the recording stopped and
the time it resumed. Ifthe deposition requires the use of more than one recording,
the operator shall sequentially identify on the record the end and beginning of each
recording. | | |

7 11. All objections both as to form and substance shall be recorded as if the
objection had been overruled. The court shall rule on the objections at the

appropriate time. The party raising the obj ection(s) shall prepare a transcript for the

court to consider. All objections shall be deemed waived unless made during the

deposition. |

12. The party offering the deposition into evidence at trial shall provide the

Court with a transcript of the portions so offered.

13, Copies of all exhibits utilized during the videotaped deposition shall be
attached to the recorded record.
14, At the conclusion of each deposition, any obj ection, including the basis,

to release of the Material Witness from custody shall be stated on the record. If there

is no objection, the attorney for the Material Witness shall immediately serve all .

parties with a “Stipulation and Proposed Order for Release of the Material

Witness(es)” and submit the Order to the Clerk of Court for the Judge’s signature. _

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION —
-5-
19M}4009-WVG

 
10

~ dt

12
13

14

is |

16

17

18

19
20
21
22
23
24
25
26

27

28

Material Witness with a subpoena for the trial date and a travel fund advance letter.

| camera operator shall provide a DVD copy of the recorded deposition to the

signed by the operator attesting that it is an accurate and complete recording of the

| of the operator. If all counsel stipulate on the record, the Government may maintain

 

 

Prior to release from custody, the attorney for the Government shall serve the
15. Upon written request by any party, the digital disk recorder/ video |

requesting party. After preparing the requested DVD copies, if.any, the digital disk
recorder/video camera operator shall provide an original DVD « or DVDs to the
notary, along with a certificate signed by the digital disk recorder!video camera
operator attesting that the DVD is an accurate and complete record of the deposition.
The cost of duplicating and providing DVD copies shall be borne by the United

States. The operator shall then deliver the DVD to the notary along with a certificate |

deposition. The notary shall file the original recording and certification with the
Clerk of Court in a sealed envelope marked with the caption of the case, the name of
the witness(¢s), and the date of the deposition.

16. The notary shall file with the Clerk of Court in a sealed envelope the
original recording, along with any exhibits offered during the deposition. The sealed.
envelope shall be marked with the caption of the case, the name of the witness(cs),

and the date of the deposition. To that envelope, the notary shall attach the certificate

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
Gu
19MJ4009-WY¥ G

 
410

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

the original recording until production is ordered by the Court or requested by any |

17. Unless waived by the parties, the notary shall give notice to all parties
of the filing of the original recording with the Court pursuant to Federal Rule of Civil
Procedure 30(f)(3). |

18. If any party objects to the release of the Material Witness from custody,
the objecting party must request in writing a heating on ihe issue before the federal
judge who is assigned the case or to such other district judge or magistrate judge as
they designate. Notice of the Request for Hearing must be served on all parties and
filed with the Clerk of Court within twenty-four (24) hours after the completion of
the deposition, with a courtesy copy to chambers. The Court will set a briefing
schedule, if appropriate, and a date and time for the objection to be heard as soon as
reasonably practicable. At the hearing, the objecting party must establish to the
Court’s satisfaction an appropriate legal basis for the material witness(es) to remain
in custody. If, after the hearing, the Court orders the release of the Material Witness,
the Material Witness’ attorney shall immediately present the release order to the
Court for signature and filing. Before release of the Material Witness from custody,
Afi |

ff]

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
- -7-
19M14009-WVG

 
10

12

12.

13

14
15
16
17
(18

19

20 |

a1

22

23

24

25

26

27

28

 

 

and a travel fund advance letter.

IT IS SO ORDERED.

Dated: (OfS/¢9 ee LV — 7

WILLIAM V,. GALLO

||the Government shall serve the Material Witness with a subpoena for the trial date

_ United States District Court Magistrate Judge

ORDER TO ALLOW A MATERIAL WITNESS VIDEOTAPED DEPOSITION
-8-

19MJ4009-WVG,

 
